DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Hale et al. (US 20160093217 A1) teaches dynamically managing real time flight information, and providing flight plan information. Chan et al. (US 20130085661 A1) teaches determining a trajectory profile for an aircraft. Caillaud (US 20070050098 A1) teaches determining flight plan trajectories based on waypoints. However the prior art neither alone nor in combination teach the claimed limitations.   Specifically, the prior art does not teach “determining (908), using the flight object manager, a trajectory profile, from route trajectory change waypoints using longitudinal, latitude, altitude constraints, speed constraints, wind speed, and wind direction input data displayed on the human-machine interface display (801) for one or more remote pilots … determining (914), through a backward computation performed by a trajectory predictor engine (826) of an entered trajectory profile data (822) starting at a destination up to a current unmanned aircraft or manned aircraft location, a location at an expected trajectory change waypoints … obtaining (946), continuously after brake release, real-time positions and speeds downlinked from an unmanned aircraft or manned aircraft flight management system (FMS) flight . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668